DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the “solid line [intended] to illustrate the claimed slicing unit consisting of a single cutting blade” (Remarks, page 6, line 10) appears to more accurately represent the cutting plane of the “single cutting blade.” 	The Examiner suggests amending the figures, e.g., see Applicant’s Annotated Fig. 1A, to include a box proximate to the original dashed line “18” to schematically represent the “slicing unit,” wherein the box is identified by reference character “18” and reference character “18a” identifies the corresponding “cutting plane.”
    PNG
    media_image1.png
    390
    608
    media_image1.png
    Greyscale
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed June 20, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	Claim 17, lines 1-3, “[a] slicing apparatus for continuous slicing of products having only a single slicing unit consisting of a single cutting blade for the continuous slicing of products…” 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17, 18, 24, 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 17, lines 1-3 recite, “[a] slicing apparatus for continuous slicing of products having only a single slicing unit consisting of a single cutting blade for the continuous slicing of products…” The originally filed disclosure does not appear to provide support for the aforementioned claim language, i.e., a claim exclusively drawn to only these features, i.e., “only a single slicing unit consisting of a single cutting blade.” According to the Specification, page 1, lines 6-7 state, “[t]he slicing apparatus comprises at least one slicing unit” [emphasis added]. Additionally, page 17, lines 2-3 state, “[t]he slicing unit 18 can comprise one or more cutting blades” [emphasis added]. These statements suggest the Applicant intended for the slicing apparatus to be inclusive of embodiments including one or more slicing units with one or more blades because as set forth in MPEP 2111.03.I, “[t]he transitional term ‘comprising’ … is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  Therefore, the aforementioned statements provide support for the slicing apparatus comprising at least one slicing unit having one or more blades but does not provide support for positively limiting the slicing apparatus of Claim 17 to “having only a single slicing unit consisting of a single cutting blade” as presently required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18, 24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 17, lines 1-4 recite, “[a] slicing apparatus for continuous slicing of products having only a single slicing unit consisting of a single cutting blade for the continuous slicing of products, wherein the slicing apparatus comprises.” 	According to MPEP 2111.03.II, “the ‘consisting of’ phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp.v.Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).” In this case, the Examiner interprets “consisting of” to only limit the “single cutting blade” of the “single slicing unit.” 	However, according to MPEP 2111.02.I, “[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.” Thus, as currently written, the preamble of Claim 17 limits the structure of the claimed invention to “having only a single slicing unit consisting of a single cutting blade.” As noted above in the corresponding 112(a) rejection, this is not supported.	Moreover, the preamble of Claim 17 transitions to the body thereof in lines 3-4, reciting, “wherein the slicing apparatus comprises…” This recitation appears to contradict the preceding limitation and renders the claim indefinite. The recitation of “[a] slicing apparatus … having only a single slicing unit” appears to limit the scope of the claim; excluding any additional features. Conversely, the recitation of “wherein the slicing apparatus comprises…” is “inclusive or open-ended and does not exclude additional, unrecited elements of method steps” (MPEP 20111.03.I). Therefore, it is unclear what can or cannot be included within the scope of Claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 17, 18, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pasek et al (US Publication 2011/0265624), herein referred to as Pasek, in view of Weber (US Publication 2004/0035276) and further in view of Schindler et al (DE 10 2011 013 919), herein referred to as Schindler. 	Regarding Claim 17, Pasek discloses a slicing apparatus (figs. 1 and 1B; 100) for a continuous slicing of products (i.e. food articles, 110) having only a single slicing unit (slicing head apparatus 124; fig. 3) consisting of a single cutting blade (slicing blade 125; fig. 3) for the continuous slicing of products, wherein the slicing apparatus comprises:
	a supply apparatus (generally shown in figs. 1B, 7, 7E, 7F, 8) for a multi-track supply of products to the single cutting blade (the apparatus provides three feed paths, although any number of paths are encompassed by Pasek - paragraph 0083, lines 1-3); and
	a removal apparatus (output conveyor, 102) for removing portions that each comprise at least one cut-off product slice (fig. 1),
	wherein the supply apparatus comprises:
		a loading apparatus (i.e. “an automatic food article loading apparatus” 108 with lifting tray assembly, 220) that is configured for receiving at least one product (the lifting tray assembly 220 is provided with a tray 302 including four spaced apart guard rails 303 that define three lanes corresponding to the three feed paths for the slicing machine - paragraph 0085, see fig. 8) and is adjustable as a whole between a loading position (fig. 9; paragraph 0012, lines 2-3) and a supply position (paragraph 0012, lines 1-2 and paragraph 0088, lines 3-7), wherein an entirety of the loading apparatus is oriented at a slanted and inclined position when in the supply position (fig. 1; paragraph 0084, lines 4-7);
		a conveying apparatus (i.e. lower feed conveyors 992, 994, 998 with endless belts 1002, 1004, 1008) that is connected downstream of the loading apparatus viewed in the supply direction (figs. 13A and 13B) and that has at least two conveying tracks (each of the three conveyors 992, 994, 998 corresponds to a separate conveying track), wherein the loading apparatus extends at least substantially over a total width of the at least two conveying tracks and is configured to bring a product to a predefinable conveying track selected from the at least two conveying tracks of the conveying apparatus (paragraph 0085, lines 5-8); 		wherein the loading apparatus (i.e. lifting tray assembly, 220) comprises a plurality of loading tracks (the tray 302 is divided by guard rails 303 into three separate loading tracks (fig. 8) that each corresponding with one of the at least two conveying tracks), with the number of loading tracks corresponding to the number of conveying tracks (paragraph 0085, lines 5-8) and with all loading tracks being only together adjustable between the loading position and the supply position (all of the loading tracks are supported on frame 290 of the lifting tray assembly 220 to be lifted simultaneously by lift tray positioning apparatus/mechanism 228);
		a control apparatus (paragraph 0048, lines 4-6; i.e. “a computer [and] motor control equipment”) that is configured to control the conveying tracks independently of one another (Pasek states in paragraph 0010, lines 1-3, “[t]he invention provides a mechanism and method for slicing multiple food articles with independency of feed rate…” and in paragraph 0068, lines 4-5, “[t]he endless belts 1002, 1004 1008 [of the three lower feed conveyors 992, 994, 998] are independently driven…”); and
	for each conveying track, a product holder (i.e. gripper 894) positioned to engage an end of a single product (110) and moveable to a retracted position (i.e. “home position,” fig. 7A) that is upstream in the supply direction (paragraph 0066), the retracted position of the product holder, when the loading apparatus is adjusted into the supply position, allowing the product, which is received on the loading apparatus, to be conveyed past the retracted product holder (paragraph 0085, lines 4-5, “[f]ood article[s] are loaded onto the tray 302 until they abut the end plate 291”) and to be placed downstream of the retracted product holder to allow the product holder to engage the end of the product (paragraph 0092, lines 3-12; see annotated fig. 1), wherein each track is adapted to receive only a single product (each gripper 894 is configured to engage with a single product at a time and fig. 3 depicts three tracks with a single product 110 positioned therein). 	
    PNG
    media_image2.png
    420
    647
    media_image2.png
    Greyscale
	● Pasek fails to specifically disclose the control apparatus is configured to control the conveying tracks such that portions are produced continuously in that the cutting off of product slices is interrupted in one conveying track and the cutting off of product slices is started in another conveying track.	However, Weber teaches it is known in the art of slicing apparatus for slicing of food products conveyed in a plurality of tracks (7, 8) to a slicing unit to have multiple modes of operation depending upon the length of the food products (4) intended to be sliced therein (paragraphs 0029-0030). Weber teaches a first mode of operation in which the slicing apparatus performs a continuous slicing of products (paragraph 0012 and 0030). Weber teaches a slicing apparatus (figs. 1 and 2) having only a single slicing unit (“cutting station,” paragraph 0001, line 3; enclosed within cutting head housing 2); a supply apparatus (“product supply feed,” 1) with at least two conveying tracks (i.e., product supply units 7 and 8) for a multi-track supply for products to the single slicing unit (see fig. 2), a removal apparatus for removing portions that each comprise of at least one cut-off product slice (paragraph 0001, lines 4-6), and a control apparatus configured to the control conveying tracks (7, 8) independently of one another (paragraph 0030, lines 5-7 state, “the product supply units [7, 8] can be controlled individually and the product flows are output alternately,” wherein “controlled individually” suggests the presence of a control apparatus to independently control the product support units with respect to the slicing apparatus) such that portions are produced continuously (“the product flows arising in alternate operation to one another without interruption,” paragraph 0030, lines 10-12 [emphasis added]) in that the cutting off of product slices is interrupted in one conveying track and the cutting off of product slices is started in another conveying track (paragraph 0014, lines 6-11). This mode of operation is suitable for cutting operations “in which the product change-over time is relatively large with respect to the cutting time due to the low product length” (paragraph 0030, lines 1-3).	Additionally, Weber teaches a second mode of operation similar to that of Pasek.  In paragraph 0029, lines 6-12, Weber states, “the product holders 3 are driven by a common motor and are actuated together with respect to the forward feed movements [to the slicing unit] and backward stroke movements. In this case, at least two product flows are output at the same time and this variant is in particular suitable for long products in which the product change-over time is very small with respect to the cutting time.” 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the slicing apparatus of Pasek with the teaching of Weber such that the control apparatus of Pasek is configured with a plurality of operating modes (as taught by Weber) dependent upon the length of the products to be sliced, including an operating mode in which the control apparatus is configured to control the conveying tracks such that portions are produced continuously in that the cutting off of product slices is interrupted in one conveying track and the cutting off of product slices is started in another conveying track (as taught by Weber in paragraph 0014, lines 5-11) in order to “avoid any irritatingly long product change-over time” (Weber, paragraph 0030, lines 9-10) since “during the cutting time of one [conveying track, Weber teaches] the supply feed of another [conveyor track can be] loaded” (paragraph 0030, lines 7-8). 	In other words, the control apparatus of the modified slicing apparatus of Pasek can run all three conveying tracks simultaneously if the products to be sliced are relatively long (i.e., “for long products in which the product change-over time is very small with respect to the cutting time,” paragraph 0029, lines 11-12). Conversely, the operator can select the alternative mode of operation, whereby the control apparatus operates one conveying track at a time if the product to be sliced are relatively short (i.e., “the product change-over time is relatively large with respect to the cutting time due to the low product length,” Weber, paragraph 0030, lines 1-3). 	Moreover, this mode of operation allows the control apparatus to load one conveying track during the cutting time of another conveying track, as suggested by Weber in paragraph 0030, lines 7-8, such that “at a suitable point in time at which the end region of the product to be sliced [is] no longer useable with respect to the required slices is reached in the one supply unit [i.e. conveying track] the product feed can be stopped, and in the other product supply unit the product feed can be started such that now this unit newly taken into operation delivers slices of the same kind” (Weber, paragraph 0014, lines 5-11). This operation is enabled because, as disclosed by Pasek, the conveying tracks of the conveying apparatus and the respective product holders are all independently operational (Pasek, paragraph 0010, lines 1-3; paragraph 0054; paragraph 0061; and paragraph 0068, lines 4-5), and the food article loading apparatus 108 of Pasek operates “automatically” (paragraph 0084). The aforementioned disclosure of Pasek and teaching of Weber suggest to one having an ordinary skill in the art the control apparatus can configurable to move the loading apparatus of Pasek to the loading position for loading a new product in a loading track corresponding to a conveying track that is empty or very near to completion while another conveying track is still actively cutting a product in order to facilitate the advantageous mode of operation taught by Weber. 	● The modified slicing apparatus of Pasek substantially disclosed above fails to disclose for each loading track of the loading apparatus, a separate infeed belt positioned upstream of the loading apparatus configured to automatically supply a product to the respective loading track in response to a demand of the conveying apparatus when the corresponding conveying track is not already occupied by a preceding product and when the product holder of the corresponding conveying track is in the retracted position. 	However, Schindler (DE102011013919) teaches it is known in the art of slicing apparatuses (fig. 1) to provide a supply apparatus (40; see figs. 1-4) comprising a loading apparatus (“upper support part” 44) with a plurality of loading tracks (figs. 2 and 4) and a conveying apparatus (“lower support part” 42) with at least two conveying tracks (figs. 2 and 4). Schindler teaches for each loading track (conveyor belt 100 is provided for each cutting head 28 of the slicing unit and respective conveying track; see figs. 2 and 4; note: only one loading track is identified) of the loading apparatus (44), a separate infeed belt (“the loaf supports 122 [and 122’] each have … a conveyor belt 132,” translation, paragraph 0079, lines 1-2) positioned upstream of the loading apparatus (44) configured to automatically supply a product to the respective loading track when the loading track is not occupied, i.e., Schindler teaches that “[i]f the rear end of the product loaf has run down from the upper support part 44” (translation, paragraph 0087, line 1), then “[the upper support part 44] of the product support can already be moved back into a loading position and there can be loaded with a new product arrangement [received from conveyor belts 132 of respective loaf supports 122, 122’], while the rest of the previous product loaf arrangement [supported by the lower support part 42] of the product support continues to be delivered against the cutting head” (translation, paragraph 0026, lines 2-5). Additionally, Schindler teaches “[a]t the same time, a pair of new product loaves from the loaf receptacles 122, 122’ can be fed onto the [loading apparatus] 44” (translation, paragraph 0090, lines 1-2). 	The aforementioned teaching of Schindler relates to the modified slicing apparatus of Pasek substantially disclosed above because Weber states in lines 7-10 of paragraph 0030, “during the cutting time of one cutter head, the supply feed of another cutter head is loaded, it is possible in this manner to avoid any irritatingly long product change-over time.” With respect to the modified slicing apparatus of Pasek substantially disclosed above, this statement suggests since “during the cutting time of one [conveying track] the supply feed of another [conveyor track can be] loaded” Id. The supply feed of each conveying track in Pasek being the corresponding loading track thereof. Moreover, the Examiner notes the “supply feed of another cutter head is loaded” is in response to the demand of that supply feed “at a suitable point in time at which the end region of the product to be sliced [is] no longer usable with respect to the required slices is reached in the one supply unit, the product feed can be stopped, and in the other product supply unit the product feed can be started such that now this unit newly taken into operation delivers slices of the same kind” (Weber, paragraph 0014, lines 6-11). At this point, it is desirable to remove “the end region of the product to be sliced” when it is “no longer usable with respect to the required slices” because Weber is capable of performing “an initial cutting procedure with a simultaneous guiding away of chips and not yet usable slices” (paragraph 0014, lines 3-5) during “the good cutting phase of a product located in [another] product supply unit” (paragraph 0014, lines 1-2). Therefore, in order to allow the corresponding product holder to engage with a newly loaded product to perform said “initial cutting procedure” set forth above, a condition must be present in which the corresponding conveying track is no longer occupied by the preceding product. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the slicing apparatus of Pasek substantially disclosed above with the teaching of Schindler such that, a separate infeed belt is positioned upstream of the loading apparatus for each loading track of the loading apparatus and configured to automatically supply a product to the respective loading track in response to a demand of the conveying apparatus when the corresponding conveying track is not already occupied by a preceding product in order to facilitate the distribution of a food product on demand to each of the plurality of loading tracks of Pasek, wherein the infeed belts (respective conveyor belts 132 for each loaf support 122, 122’ taught by Schindler) allow for “quick and trouble-free transfer of the product load arrangements from the loading unit to the product supports [i.e., the transition between the separate infeed belts and the respective loading track] of the cutting machine,” Schindler, paragraph 0034 of translation], wherein one having an ordinary skill in the art recognizes an appropriate time to shift a new product load from one of the respective separate infeed belts to a corresponding loading track correlates to when the preceding product has been fully sliced and the end portion of the preceding product has been removed from the conveying track, indicated the corresponding product holder will be free from any holding function and can be moved into a retracted position relative to the loading apparatus in order to prevent the product holder from coming into contact with, deforming or prematurely damaging the food loaf prior to gripping the end of the newly loaded food loaf product for the next desired slicing operation. It is obvious to one having an ordinary skill in the art that, depending on the lengths of the products being sliced, the loading apparatus is capable of moving as on unit to resupply a single conveying track while the product of another conveying track is still being sliced.	Moreover, the addition of a separate infeed belts taught by Schindler positioned upstream of each loading track of the loading apparatus of Pasek allows for new products to be loaded more easily for processing instead of having to lean over the loading apparatus of Pasek and maneuvering around the support structures (i.e. levers 180a, 182 of Pasek shown in fig. 9) thereof. In this regard, Examiner notes that according to Pasek, “[products] are loading onto the tray 302 until they abut the end plate 291 [of the loading apparatus]” (paragraph 0085, lines 4-5). This suggests to one having an ordinary skill in the art that it is possible for the products to be slid longitudinally into a respective loading track of the loading apparatus by, e.g., a corresponding infeed belt, as suggested by Schindler. 	Examiner notes that all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	Regarding Claim 18, the modified slicing apparatus of Pasek substantially disclosed above includes the cutting off of product slices is started almost simultaneously in another conveying track (Weber, lines paragraph 0014, lines 6-11).
	Regarding Claim 24, the modified slicing apparatus of Pasek substantially disclosed above the conveying apparatus comprises active conveyor belts (Pasek, endless belts 1002, 1004, 1008).
	Regarding Claim 26, the modified slicing apparatus of Pasek substantially disclosed above includes the conveying apparatus has a smaller length than the loading apparatus in the supply direction (see fig. 1 and figs. 13A-13B of Pasek).
	Regarding Claim 28, the modified slicing  apparatus of Pasek substantially disclosed above fails to specifically disclose the removal apparatus comprises a distributor device that is configured for leading together portions from different conveying tracks.	However, Weber teaches it is known in the art of food slicing apparatus to provide a removal apparatus with a distributor device (“further conveyor elements and conveyor units,” Weber, paragraph 0025, line 11) that is configured for leading together portions from different conveying tracks (as set forth in Weber, paragraph 0025, lines 13-14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the slicing apparatus of Pasek with additional the teaching of Weber so as to provide the removal apparatus with a distributor device to lead together portions from different conveying tracks in order to allow vary how the food slices are arrangement with one another downstream of the cutting device (i.e. stacked slice groups or shingled slice groups (Pasek, paragraph 0003), allowing the producer to minimize excessive contact with the food slices prior to packaging.
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. 	On page 7, lines 2-8 of the Remarks, the Applicant argues the teaching of Weber and Schindler cannot be used to modify Pasek because “while Pasek discloses a single loading apparatus (220) with several tracks and a single knife for these tracks (i.e., the loading apparatus 220 and thus the plurality of tracks being only movable as a whole), Weber and Schindler do effectively only disclose a side-by-side arrangement of two slicers, with each slicer having a blade for simultaneously cutting two products in one common track.”
	The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 	In this case, the Examiner is not bodily incorporating the teaching of “a side-by-side arrangement of two slicers, with each slicer having a blade for simultaneously cutting two products in one common track” into the slicing apparatus of Pasek. Rather, Weber is used to provide teaching pertinent to the limitation of “the control apparatus [being] configured to control the conveying tracks such that portions are produced continuously in that the cutting off of product slices is interrupted in one conveying track and the cutting off of product slices is started in another conveying track,” and Schindler is used to provide teaching pertinent to the limitation of “a separate infeed belt for each loading track of the loading apparatus positioned upstream of the loading apparatus.” Additionally, Pasek supports the functionality taught by Weber and Schindler, wherein Pasek discloses “a mechanism and method for slicing multiple food articles with independency of feed rate” (paragraph 0010, lines 1-3). If it is possible for the feed rates of separate conveying paths to be varied independently dependent upon the desired output, then the mechanism of Pasek benefits from the teachings provided by Weber and Schindler, as set forth above.	On page 7, lines 22-28 of the Remarks, the Applicant argues, “To allegedly account for the claimed control apparatus, which Pasek and Schindler are deficient of, the disclosure of Weber is relied upon. However, Weber is silent regarding the way the apparatus is actually operated. Specifically, Weber does not disclose any control apparatus nor any automatic loading. The passage of Weber relied upon to infer a control apparatus relates to the dual cutting blade and track arrangement of Weber, but not the precise automated timing provided by Applicant’s claimed invention.”	The Examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As noted above at the bottom of page 8, Pasek discloses a control apparatus configured to operate the slicing apparatus, i.e., the conveying tracks that directly feed the single slicing unit consisting of a single cutting blade are independently operated by the control apparatus. 	Additionally, the teaching of Weber is only used to provide teaching of alternative modes of operation that are known in the art of slicing apparatus, e.g., as described in paragraphs 0029 and 0030 of Weber, e.g., the words “controlled individually” as set forth in paragraph 0030, lines 5-6 of Weber suggest the presence of a control apparatus configured to independently control the product support units with respect to the slicing apparatus in order to alternate which conveying track fed such that while one conveying track is being sliced, the other can be reloaded. 	On page 8, lines 9-13 of the Remarks, the Applicant argues, “Neither Pasek nor Weber discloses a control apparatus adapted to perform the control of the operation of the loading apparatus as regards timing of pivoting and supply of new products to the respective correct loading track ("correct" means the track in which the slicing of the product has come to an end while the other track is still occupied by a product that is still being sliced).”	The Examiner respectfully disagrees. It is important to note the rejection is based on the combination of references set forth above. In this case, Pasek discloses a control apparatus configured to operate the slicing apparatus automatically. Moreover, Pasek states in paragraph 002, lines 8-9, it is known in the art for slicing devices for the products to be sliced to be provided “in different lengths up to six feet (183 cm) or even longer.” The Examiner notes the disclosure of Pasek is generally directed to a longer product. However, the teaching of Weber suggests that different modes of operation for slicing apparatus are possible depending upon the length of the product, i.e., comparing product change-over time vs cutting time for a product of a certain length.  	As noted above, Weber teaches multiple modes of operation, including a first mode similar to that of Pasek in which the product change-over time is very small with respect to the cutting time. Conversely, Weber describes another mode in paragraph 0030, lines 5-7, wherein “the product supply units [7, 8] can be controlled individually and the product flows are output alternately” such that sliced product portions are produced continuously (“the product flows arising in alternate operation to one another without interruption,” paragraph 0030, lines 10-12 [emphasis added]). Additionally, Weber teaches the cutting off of product slices is interrupted in one conveying track and the cutting off of product slices is started in another conveying track (paragraph 0014, lines 6-11). This mode of operation is suitable for cutting operations “in which the product change-over time is relatively large with respect to the cutting time due to the low product length” (paragraph 0030, lines 1-3). Weber, specifically states, “this operation can also be realized when products of small length. e.g. products which are shorter than approximately 80 cm, have to be sliced” (paragraph 0016). The length of product associated with this mode of operation varies drastically from the length disclosed by Pasek.	Thus, the Examiner sets forth the combination to show it would have been obvious to reconfigure the control apparatus of Pasek in order to perform a continuous slicing operation on a multi-track supply of products, wherein the teaching of Weber provides pertinent teaching with regards to various parameters that are taken into consideration by one of ordinary skill in the art when relatively short products have to be sliced. 	On page 8, lines 14-26 of the Remarks, the Applicant argues, “while Pasek has one common loading apparatus for all tracks, Weber in contrast discloses individually pivotable supply units 7, 8 (see Paragraph 0030 and claim 3 of Weber). Hence, Weber does not have the control issue, as explained above, which is why Weber cannot and does not disclose the features of claim 17 relating to the control apparatus and the automatic loading of the loading apparatus. This is why Weber (and also Schindler) are incompatible with Pasek at least insofar that Weber and Schindler disclose nothing more than a mere side-by-side arrangement of two individually operable slicers (each having its own cutting blade). Pasek, in contrast, has a common loading apparatus and therefore would require some modification, namely some intelligence, to control the operation of that common loading apparatus in order to benefit from the basic idea of the invention. Weber does not need such intelligence for operating a common loading apparatus and therefore cannot disclose or suggest a corresponding modification to be combined with Pasek.”	The Examiner respectfully disagrees. The Examiner notes that while Pasek has one common loading apparatus for all tracks, the product holder corresponding to each conveying track and configured to move the product along the loading apparatus are independently controlled. Moreover, the “pivotable” aspect of the individually pivotable supply units 7, 8 of Weber are not being bodily incorporated into the slicing apparatus of Pasek. Instead, the Examiner is using the teaching of Weber to show it is known in the art to provide multiple modes of operation corresponding to products of different lengths. Regarding the “automatic loading of the loading apparatus,” Weber is used to teach another mode of operation in which “during the cutting time of one cutter head (i.e., conveying track), the supply feed of another … is loaded” (paragraph 0030, lines 6-7). Pasek already discloses an automatic food article loading apparatus, and Schindler provides further teaching of separate infeed belts positioned upstream of respective supply apparatus features. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Moreover, the Applicant’s comment with respect to “Weber (and also Schindler) [being] incompatible with Pasek at least insofar that Weber and Schindler disclose nothing more than a mere side-by-side arrangement of two individually operable slicers (each having its own cutting blade), the Examiner notes that the slicer of Pasek is configured to cut across three separate and independently control conveying tracks. The double slicers of the secondary references are not being bodily incorporated into the slicing apparatus of Pasek. Rather, each reference is utilized to provide teaching of pertinent features, as set forth above. 	Finally, with regards to the Applicant’s argument that Pasek “would require some modification, namely some intelligence, to control the operation of that common loading apparatus in order to benefit from the basic idea of the invention,” the Examiner notes that Pasek discloses a controller configured to operate the slicing apparatus. Moreover, Pasek is provided with the number of sensors, e.g., laser detectors to control the position of the grippers with respect to the ends of each food article (paragraph 0092). Moreover, the control apparatus configured to operate the slicing apparatus, i.e., the conveying tracks that directly feed the single slicing unit consisting of a single cutting blade are independently operated by the control apparatus and to control the loading apparatus with respect to the disclosed mode of operation. In view of the teaching of Weber (i.e. paragraph 0030), it would have been obvious to one having an ordinary skill in the art to vary and/or adjust the operation parameters of the slicing apparatus such that the loading apparatus could be configured to move to the loading position as presently set forth by the claim, depending upon the size of food products that are being sliced. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 28, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/29/2022